Citation Nr: 0531414	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1975 until June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In May 2005, after the appeal was certified to the Board for 
appellate consideration, additional medical evidence was 
received.  Such evidence was accompanied by a waiver of AOJ 
(Agency of Original Jurisdiction) consideration.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine has been 
manifested by subjective complaints of pain, with radiation 
to the lower extremities, productive of moderate limitation 
of motion, with no more than mild neurological deficit.

2.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disability.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295; (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect beginning September 26, 2003)

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.97, Diagnostic Code 6721 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

However, it has been determined by VA's Office of the General 
Counsel (hereinafter referred to as "GC") that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the instant case, as to the veteran's increased rating 
claim, VAOPGCPREC 8-2003 applies.  Thus, as long as adequate 
notice was provided as to the underlying service connection 
claim, then no further notice is required as to the 
"downstream issue" increased rating claims.  Here, a May 
2003 VCAA discussed the types of evidence necessary to 
substantiate a claim of entitlement to service connection.  
That letter also addressed the division of responsibilities 
between VA and a claimant in developing a claim.  However, 
the May 2003 communication never identified the disability at 
issue.  Moreover, an earlier September 2002 letter failed to 
satisfy the requirements of Quartuccio.  Therefore, it must 
be concluded that  appropriate VCAA notice was not provided 
as to the underlying service connection claim.  For this 
reason, the adequacy of notice as to the increased rating 
claim must be evaluated.  

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his/her and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2004 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of private and VA post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a November 2004 personal 
hearing before the RO and at an April 2005 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

TDIU

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Analysis

I.  Increased ratings- degenerative disc disease

The veteran is claiming entitlement to an increased rating 
for his degenerative disc disease.  At the outset, it is 
observed that the schedular criteria for disabilities of the 
spine have undergone revisions twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic Code 
5293 (intervertebral disc syndrome), was effective September 
23, 2002.  The next amendment affected general diseases of 
the spine and became effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein,
It is noted that the October 2003 rating determination 
awarding service connection did so pursuant to Diagnostic 
Code 5293.  Under that Code section, pertaining to 
intervertebral disc syndrome, a 60 percent rating is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief. 

The relevant evidence of record includes private treatment 
reports dated in 2000.  One such report, written by L. C. F., 
M.D., and dated in January 2000 reflects a normal straight 
leg raise, with normal muscle strength and reflexes in the 
lower extremities.  The veteran denied radiation of his low 
back pain at that time and further denied any numbness or 
tingling down his legs.  

An MRI performed in January 2000 revealed no significant 
bulging of discs L1-L2, L2-L3 and L3-L4.  There was subtle 
bulging of L4-L5 without evidence of focal herniation or root 
sleeve compression.  There was also a tiny protrusion of the 
L5-S1 disc.  

VA outpatient records also show treatment for the veteran's 
low back disability.  A February 2002 outpatient treatment 
report indicated complaints of low back pain radiating into 
both legs.  Such pain kept the veteran awake at night.  

A June 2002 VA clinical report revealing a positive straight 
leg raise at 60 degrees bilaterally.  Deep tendon reflexes 
were brisk on the right side and were diminished on the left 
side.  

An August 2002 MRI revealed mild degenerative disc disease at 
the L3-L4 level and L4-L5 levels.  Slightly more advanced 
degenerative disc disease was seen at L5-S1.  At that level, 
the disc protrusion touched the ventral surface of the right 
and left-sided S1 nerve roots within the spinal canal.  There 
was no displacement of the nerve roots in the canal, however.

The Board finds that the above evidence demonstrates a 
disability picture most commensurate with the presently 
assigned 40 percent evaluation for the period in question.  
Indeed, the competent evidence does not establish symptoms 
such as muscle spasm or absent ankle jerk.  Indeed, an 
October 2002 VA clinical record indicated that there were no 
muscle spasms.  Moreover, while a June 2002 VA report 
revealed a positive straight leg test and diminished deep 
tendon reflexes on the right side, such has already been 
contemplated in the currently assigned 40 percent evaluation.  
Without additional neurological findings, the veteran's 
symptoms are not deemed to be "pronounced," as is required 
for the next-higher 60 percent rating under the old version 
of Diagnostic Code 5293.  

In reaching the above conclusion, the Board acknowledges that 
an August 2002 MRI showed that the veteran's L5-S1 disc 
protrusion touched the surface of nerve roots in the spinal 
canal.  However, there was no displacement of the nerve 
roots.  More importantly, the finding of impingement alone 
does not satisfy the criteria for a higher evaluation.  
Again, the medical evidence must also demonstrate symptoms 
consistent with pronounced impairment, which have not been 
shown here for the reasons discussed above.  

The Board has also considered whether any alternate Code 
sections serve to afford the veteran an increased rating 
here.  In this vein, it is noted that Diagnostic Code 5292, 
concerning limitation of lumbar motion, and Diagnostic Code 
5295, for lumbosacral strain, do not afford an evaluation in 
excess of 40 percent.  Thus, an increased rating is not 
possible under either of these Code sections during the 
period in question.  Moreover, as the evidence does not 
establish vertebral fracture, Diagnostic Code 5285 is 
inapplicable.  Finally, as the evidence fails to demonstrate 
ankylosis, Diagnostic Codes 5286 and 5289 are not for 
application.

In sum, the veteran is not entitled to a rating in excess of 
40 percent under the schedular criteria for disabilities of 
the spine as in effect prior to September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease.  
In this regard, one relevant Diagnostic Code for 
consideration is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

The medical evidence for the period in question does not 
contain any range of motion findings for the lumbar spine.  
However, a previous private treatment record written by L. C. 
S., M.D., dated in January 2000, showed that the veteran 
could flex down and touch his toes.  Moreover, subsequent VA 
examination in September 2003 showed flexion to 75 degrees, 
extension to 15 degrees, bilateral lateral flexion to 30 
degrees and bilateral rotation to 30 degrees.  At that time, 
the veteran's gait was noted to be normal, and he could 
tiptoe and also stand on his heels.  

In the present case, the range of motion findings detailed 
above, in and of themselves, reflect only mild limitation of 
motion.  However, the Board finds that, with consideration of 
additional functional imparment due to pain, the competent 
evidence supports a finding of functional impairment 
comparable to moderate limitation of motion.  This is based 
on the veteran's persistent complaints of pain.  Indeed, in a 
July 2003 VA clinical report, the veteran stated that his 
back pain was so intense it required him to take at least 4 
painkillers per day.  His baseline pain was 6 out of 10.  He 
rated his sharpest pain as 9 out of 10 in intensity.  The 
veteran also described his lumbar pain at a November 2004 
hearing before the RO.  Specifically, the veteran stated that 
he was lucky if he could be up and around for a half-hour to 
an hour, and to do so he needed to take Methodone.  
(Transcript "T," at 2.)  He added that the pain was so 
severe that it interfered with his concentration.  (T. at 4.)  
He further remarked that his pain was constant.  (T. at 6.)  
The veteran further discussed his lumbar pain at an April 
2005 hearing before the undersigned.  At that time, he rated 
his low back pain as an 8 out of 10 in intensity.  (T. at 7.)  
Prolonged sitting and activity such as walking increased his 
pain.  (T. at 8.)  He further explained that his children had 
to help him perform most household chores.  (T. at 9-10.)  
For example, he could not bend over and pick up a heavy load 
of laundry.  

The veteran's complaints of pain have been objectively 
verified by the competent evidence of record.  For instance, 
an October 2002 VA record revealed a finding of lumbar 
tenderness.  Additionally, a July 2003 VA outpatient 
treatment report indicated severe palpatory tenderness in the 
lumbosacral area.  Finally, the September 2003 VA examination 
indicated pain on palpation of L5-S1 and further revealed 
painful and limited range of motion.

Therefore, because the competent evidence tends to establish 
additional functional limitation due to pain, a finding of 
moderate limitation of motion is warranted.  As such, the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for the orthopedic manifestations of his 
degenerative disc disease.  A rating in excess of that amount 
is not warranted, however.  In so finding, the Board again 
cites the January 2000 treatment report from Dr. L. C. S., 
M.D., showing that the veteran could flex down and touch his 
toes.  Moreover, the September 2003 VA examination noted that 
the veteran's gait was normal and that he required no 
assistive devices for ambulation.  Again, he could tiptoe and 
stand on his heels.  

The Board has again considered whether an alternate 
Diagnostic Code could afford a higher rating for the 
veteran's orthopedic symptoms.  Of relevance is Diagnostic 
Code 5295, for lumbosacral strain.  Under that Code section, 
a 40 percent rating is assigned for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Clinical findings consistent with the next-higher 40 percent 
criteria under Diagnostic Code 5295 have not been 
demonstrated in the record.  As such, that Code section does 
not allow for an increased rating here.  Moreover, no other 
Code sections afford a higher rating here.  Indeed, as the 
medical evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  There are no 
other relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously noted, the competent evidence reveals positive 
straight leg raise.  Additionally, a June 2002 VA treatment 
record showed diminished deep tendon reflexes on the left 
side.  

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected degenerative disc disease.  The 
evidence is not found to demonstrate moderate neurological 
deficit. Indeed, an October 2002 VA outpatient treatment 
report revealed that pedal pulses were 2+ bilaterally and 
that sensation was normal.  Deep tendon reflexes were 
symmetrical.  Additionally, motor and sensory findings were 
both normal.  Finally, upon VA examination in September 2003, 
straight leg raise was negative and skin sensitivity was 
normal.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations.  Those separate orthopedic manifestation and 
neurologic manifestation ratings must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  However, in the present case, the veteran is 
not service-connected for any other conditions.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability), an 
evaluation of 30 percent is derived.  This combined rating 
does not exceed the combined 40 percent evaluation rating 
currently in effect for this period.  Thus, for the period in 
question, the veteran retains his 40 percent evaluation 
pursuant to the revised version of Diagnostic Code 5293 
instead of receiving separation orthopedic and neurologic 
ratings.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, the 
evidence fails to demonstrate that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  To the 
contrary, VA examination in September 2003 revealed forward 
flexion to 75 degrees.   Moreover, while the veteran's pain 
has been considered, as previously discussed, there is no 
showing of additional functional limitation of such severity 
as to be commensurate with the next-higher evaluation under 
the General Rating Formula.  Finally, the evidence of record 
does not establish favorable ankylosis of the entire 
thoracolumbar spine, thus eliminating the only remaining 
basis for a higher evaluation from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  Thus, the 10 percent separate rating 
effective September 26, 2003, is for application for mild 
neurologic symptoms.  However, in the instant case, the 40 
percent rating currently assigned is based on the criteria 
for Diagnostic Code 5293, as in effect prior to September 23, 
2002.  That rating Code contemplated symptoms compatible with 
sciatic neuropathy.  The provisions of 38 C.F.R. § 4.14 
preclude the evaluation of the same manifestation under 
different Diagnostic Codes.  

Thus, the veteran is not entitled to an additional separate 
evaluation for the neurologic manifestations of his chronic 
degenerative disc disease, from September 26, 2003,.  

Finally, and as will be discussed in further detail in 
conjunction with analysis of the veteran's TDIU claim, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940 dated in June 2003, he indicated that he had last 
worked full time as a plumber.  He engaged in that occupation 
from December 2002 until June 2003.  The veteran also 
indicated previous employment as a pesticide sprayer, janitor 
and in a job which he described as involving "foam units."  
While he maintained the latter job for approximately 21 
months (from January 1998 to October 1999), the other 
positions were held for less than one year.  Regarding 
educational background, the veteran reported that he had 
completed one year of college and had received no additional 
education or training.  

In the present case, service connection has been established 
for one disability, degenerative disc disease of the lumbar 
spine, rated as 40 percent disabling.  Based on the above, 
the veteran fails to meet the thresholds for an award of TDIU 
as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, a 
grant of TDIU would still be appropriate if the competent 
evidence demonstrates that the veteran is unable to secure or 
follow a substantially gainful occupation.  Here the evidence 
does not so reveal, as will be discussed below.  

In finding that the evidence does not establish 
unemployability. The Board acknowledges letters dated in 
December 2003 and October 2004 from a VA Staff Physician.  
That physician explained that he had been following the 
veteran's case for several months and that throughout his 
treatment the veteran complained of severe back pain with 
radiation bilaterally into the lower extremities.  He 
observed that MRIs of the lumbar spine showed impingement of 
the L5-S1 nerve root.  He also commented that such pain 
rendered the veteran unable to be up and around for 8 hours a 
day without spending time lying down to relieve his 
discomfort.  He concluded that the veteran's low back 
disability rendered him unemployable.

The above-described communications written by the VA 
physician do not entitle the veteran to a grant of TDIU in 
the present case.  While such letters did find the veteran 
unemployable, and while the VA Staff Physician is undoubtedly 
competent to provide such opinion, his conclusion lacks full 
probative value because it is not wholly consistent with the 
objective clinical evidence of record.  The veteran's 
continued complaints of pain are well documented and are not 
in dispute.  Indeed, the record indicates the use of 
painkillers such as Darvocet, which the veteran was taking 4 
times daily per the September 2003 VA examination.  A June 
2004 VA clinical record also indicates the use of Methadone 
for pain.  The MRI findings of nerve root impingement cited 
by the VA physician are also not in dispute.  However, such 
findings, when considered with the evidence as a whole, do 
not demonstrate unemployability.  For example, the competent 
medical records do not show any periods of bed rest 
prescribed by a physician, or the use of a TENS.  To the 
contrary, the September 2003 VA examination indicated that 
the veteran had a normal gait and required no assistive 
devices for walking.  Such findings lessen the impact of the 
VA opinion finding the veteran unemployable.  Indeed, the VA 
physician failed to reconcile such findings with his 
conclusion, and as a consequence the weight of the evidence 
fails to show that the veteran is unable to obtain and 
maintain gainful employment as a result of his service-
connected low back disability.  

In conclusion, despite the submission by the VA Staff 
Physician, the evidence of record does not establish that the 
veteran is precluded from obtaining or maintaining 
substantially gainful employment as a result of his service-
connected pulmonary tuberculosis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease at L3-L4 and L5-S1 is denied.

Entitlement to TDIU is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


